                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

WILLIAM LEE GRANT II                                                               PLAINTIFF

V.                               CASE NO. 4:19CV00839 JM

CENTRAL INTELLIGENCE AGENCY                                                      DEFENDANT

                                            ORDER

       Pending is the Plaintiff’s pro se application to proceed in forma pauperis (docket #

1), along with his pro se complaint. Plaintiff’s motion for leave to proceed in forma

pauperis is GRANTED. However, for the reasons stated below, Plaintiff’s complaint is

dismissed pursuant to 28 U.S.C. §1915(e)(2)(B).

       28 U.S.C.§ 1915(e)(2) provides “the court shall dismiss the case at any time if the

court determines that ... the action (i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief against a defendant who is

immune from such relief.” This §1915(e)(2) screening, and the authority to dismiss

claims arising thereunder, includes non-prisoner pro se complaints. Key v. Does, 217 F.

Supp. 3d 1006, 1007 (W.D. Ark. 2016). With regard to frivolousness under §

1915(e)(2)(i), “the Supreme Court explained that an action is frivolous if ‘it lacks an

arguable basis either in law or in fact.’ ” Aziz v. Burrows, 976 F.2d 1158, 1159 (8th Cir.

1992) (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989) ).

       Here, Grant’s complaint lacks any arguable basis in law or fact. It states fantastic

or delusional scenarios including government conspiracy theories and celebrity

conspiracy theories. Further, a recent search of district court filings conducted by Senior
United States District Judge, Ralph R. Beistline, United States District Court for the

District of Alaska, revealed that Plaintiff has litigated these claims in numerous courts.

See, William Lee Grant II v. Office of the Secretary of the Defense, et al., Case No.

5:19CV00004, United States District Court for the District of Alaska, (November 26,

2019) (taking judicial notice that a search of district court filings returned 131 filings by

Plaintiff against the same or similar defendants).

        Wherefore, Plaintiff’s complaint is dismissed. The Clerk is directed to close the

case.

        IT IS SO ORDERED, this 27th day of December, 2019.



                                                     _______________________________
                                                     UNITED STATES DISTRICT JUDGE
